Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

EXECUTION VERSION
FEEDSTOCK SUPPLY AGREEMENT


WASHINGTON, IA
This Feedstock Supply Agreement (the “Agreement”) is dated as of October 12,
2011, by and between Iowa Renewable Energy, LLC an Iowa limited liability
company (“Buyer”), and GAVILON, LLC, a Delaware limited liability company
(“Gavilon”) (each of Buyer and Gavilon is a “Party” and together they are
collectively referred to as the “Parties”).
RECITALS:
(a)
Buyer desires to have Gavilon originate and supply certain feedstock required
for biodiesel production at Buyer's plant located at Washington, IA (the
“Plant”), and to provide related services to Buyer; and

(b)
Gavilon desires to enter into an agreement with Buyer to originate and supply
such products and provide the related services to Buyer.



AGREEMENT:
NOW THEREFORE, in consideration of these premises and for the mutual promises
and covenants contained herein, the Parties agree as follows:
1.Definitions and Interpretations.


1.1    Definitions. As used in this Agreement, the following terms have the
following meanings:


1.1.1    “Agreement” means this Feedstock Supply Agreement.


1.1.2    “Claims” has the meaning given in Section 9.2.


1.1.3    “Confidential Information” has the meaning given in Section 8.1.


1.1.4    “Confirmed Orders” has the meaning given in Section 3.1.


1.1.5    “Constructively Placed” or “Constructive Placement” means, with respect
to a shipment of Feedstock by railcar, that such railcar has been deemed
constructively placed by the applicable railroad.


1.1.6    “Delivered Price” means the price per gallon of Feedstock, including
applicable shipping/delivery costs, all as established in the applicable
Confirmed Order.


1.1.7    “Demurrage” means all costs, damages, penalties and charges resulting
from any delay in loading and/or unloading of Feedstock shipments, including,
without limitation, any delay related to any truck or railcar (as applicable)
being incapable of timely offloading any shipment of Feedstock due to mechanical
failure or for other reasons.


1.1.8    “Designated Storage” has the meaning given in Section 6.3.


1.1.9    “Feedstock” means (i) soybean oil, (ii) animal fat, or any other
feedstock mutually agreed to by the Parties for use in producing biodiesel and
meeting the specifications agreed to by the Parties in writing from time to
time.


1.1.10    “Force Majeure” has the meaning given in Section 10.2


1.1.11    “Indemnitor” has the meaning given in Section 9.2.


1.1.12    “Master Agreement” means the Master Netting, Setoff, Credit and
Security Agreement of even date herewith between Buyer and Gavilon.


1.1.13    “Nonconforming Feedstock” has the meaning given in Section 5.3.


1.1.14    “Plant” has the meaning given in the first recital.




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

1.1.15    “RINs” means Renewable Identification Numbers as described by the U.S.
Environmental Protection Agency.


1.1.16    “Termination Notice” has the meaning given in Section 2.


1.2    Industry Usage. Any word, phrase or expression that is not defined in
this Agreement and that has a generally accepted meaning in the custom and usage
in the Feedstock industry, shall have that meaning in this Agreement.


2.    Term. This Agreement shall become effective as of the date hereof and
shall remain in effect until December 31, 2011. Thereafter this Agreement will
automatically renew for successive six-month periods unless either Party
provides written notice to the other Party, no less than thirty (30) days prior
to the end of the initial or then-current renewal period, of the notifying
Party's intent to terminate this Agreement (“Termination Notice”).
Notwithstanding any provision to the contrary, this Agreement shall
automatically terminate as of the same date of any termination of the Biodiesel
Sale and Purchase Agreement entered into between the Parties on even date
herewith (the “Biodiesel Agreement”).


3.    Product Supply Terms.


3.1    Supply of Feedstock. From time to time the Parties shall enter into
transactions for the purchase of Feedstock by Buyer from Gavilon. Gavilon shall
confirm the terms of each such transaction (a “Confirmed Order”) by sending
Buyer a confirmation, substantially in the form of Exhibit “A”. Buyer shall
confirm the transaction and signify its acceptance of the terms by signing the
confirmation and sending it back to Gavilon by facsimile transmission by 5:00
p.m. Central Standard (or Daylight) Time on the second (2nd) Business Day
following Buyer's receipt of Gavilon's confirmation. If Buyer does not agree
with Gavilon's confirmation, Buyer shall, by 5:00 p.m. Central Standard (or
Daylight) Time on the second (2nd) Business Day following Buyer's receipt of
same, notify Gavilon of the specific terms or provisions that it considers to be
in error. Absent obvious error, a confirmation shall be deemed conclusive at
5:00 p.m. Central Standard (or Daylight) Time on the second (2nd) Business Day
following Buyer's receipt of Gavilon's confirmation if not accepted or modified
in accordance with this Section 3.1. A transaction agreed to orally and
specifying at least the contract quantity, Delivered Price and period of
delivery shall result in a binding and enforceable Confirmed Order as of the
time of such oral agreement, whether or not a confirmation is agreed to between
the Parties.


The Parties acknowledge that there is no firm commitment to purchase or sell
Feedstock, but anticipate the monthly sale and purchase of approximately ***
gallons of Feedstock hereunder. Buyer shall allocate its acquisition of
Feedstock by giving preference to Gavilon over other suppliers in order to
accommodate these anticipated purchases.


3.2    Buyer's Failure to Purchase. In the event that Gavilon is prepared to
deliver Feedstock per the relevant Confirmed Order, Buyer fails to take delivery
of any such tonnage, and Gavilon, after using commercially reasonable efforts to
mitigate any damage, sells such Feedstock to a substitute buyer, then Buyer
shall reimburse Gavilon for (i) the amount, if any, by which the Delivered Price
exceeds the price paid by the substitute buyer, plus (ii) reasonable additional
costs incurred by Gavilon due to such substitute sale, including, without
limitation, additional leased railcar costs, dead mileage costs for leased
railcars, and out-of-pocket costs of selling Feedstock. If Gavilon is unable to
sell the Feedstock to a substitute buyer then Buyer shall reimburse Gavilon for
the entire purchase price plus reasonable additional costs, and Gavilon shall
redeliver such Feedstock to Buyer (at Buyer's expense). Payment shall be made
according to the terms set forth in Section 4 upon Buyer's receipt of
appropriate documentation from Gavilon, including, without limitation, invoices
and receipts related to such sale of Feedstock. All such additional costs
incurred by Gavilon, if any, shall be fully documented by Gavilon and submitted
to Buyer as a condition to Buyer's reimbursement hereunder.


3.3    Delivery Shortfall. If Gavilon fails to make available for purchase the
quantity of Feedstock specified in Confirmed Orders, and Buyer, using
commercially reasonable efforts to mitigate any damage, is unable to obtain a
substitute supply of such Feedstock at a price equal to or less than the
Delivered Price, Gavilon shall pay Buyer the amount by which such delivered
price is less than the price paid by Buyer for substitute supply, multiplied by
the delivery shortfall (Confirmed Order quantity less the amount actually
delivered by Gavilon); plus any reasonable additional costs solely and directly
incurred by Buyer to identify a substitute seller. All such additional costs
incurred by Buyer, if any, shall be reasonably documented by Buyer and submitted
to Gavilon as a condition to Gavilon's payment obligation hereunder.


3.4    Title; Risk of Loss. Title to Feedstock shall pass from Gavilon to Buyer
at the time the Feedstock, when being placed into production, passes the
metering device (certified fluid meter) between Dedicated Storage at the Plant.
Risk of loss or damage to the Feedstock shall pass from Gavilon to Buyer at the
time the railcar is Constructively Placed or, with respect to truck deliveries,
at the time the Feedstock is unloaded from such transport vessel.




--------------------------------------------------------------------------------




3.5    Contact Information. Each Party shall appoint at least one (1) person to
act as the point of contact regarding delivery coordination, orders and order
confirmation, and other technical and logistical questions relating to Feedstock
or the delivery thereof. The respective contact persons shall, unless notified
otherwise, be as follows:


Seller:                Ron Lutovsky
1701 East 7th Street
P.O. Box 2
Washington, IA 52353
Phone:        319-653-2890
E-Mail:        rlutovsky@irebiodiesel.com


Purchaser:            Grant VanGilder
Eleven ConAgra Drive (11-160)
Omaha, NE 68102
Phone:        (402) 889-4452
E-Mail:        grant.vangilder@gavilon.com
4.    Billing and Payment.


4.1    Feedstock Billing. Gavilon shall invoice Buyer for all Feedstock
delivered from Designated Storage into the Plant. Each invoice will contain the
description of delivered products, delivered weight and price, date of delivery,
and amount payable to Gavilon.


4.2    Payment. Subject to the receipt of the invoice and other information
required in Section 4.1, payment therefor will be made in accordance with the
Master Agreement.




5.    Feedstock Quantities and Specifications.


5.1    Quality Specifications. Gavilon warrants that the Feedstock shall, at the
time of placement into Dedicated Storage, meet the specifications as may be
agreed between the parties in writing from time to time. Except as set forth in
the preceding sentence and in Section 5.4, Gavilon makes no warranty whether
expressed, implied, statutory or otherwise, concerning the Feedstock sold
hereunder, and Gavilon expressly disclaims any implied warranty of
merchantability or fitness or suitability for a particular purpose. Buyer shall
have the right to inspect, test, weight, and grade any and all Feedstock
deliveries.


5.2    Feedstock Weights. Gavilon shall provide origin weights or first
available railroad weight for all railcar shipments. Buyer, at its discretion,
will have the option of confirming the actual weight of each shipment. If the
actual weight as determined by Buyer and confirmed by Gavilon (the confirmation
of which shall not be unreasonably withheld by Gavilon) is less (or more) than
the origin or railroad weight, such confirmed weight shall govern. The weight of
all Feedstock sold hereunder shall be determined by certified fluid meters
located between Designated Storage and the Plant for railcar shipments and by
truck scale for truck shipments.


5.3    Nonconforming Feedstock. If Feedstock delivered to the Plant does not
meet specifications as determined by Buyer or by an independent laboratory
within three (3) business days of its arrival at the Plant, and providing that
the Feedstock is not commingled with another supplier's feedstock
(“Nonconforming Feedstock”), Buyer will either reject the Nonconforming
Feedstock or direct Gavilon to discount the Nonconforming Feedstock in
accordance with industry practice or in an amount otherwise mutually acceptable
to the Parties. If the Nonconforming Feedstock is not discountable, Gavilon may
replace the delivered Feedstock with an acceptable type and/or quality within
fifteen (15) days of receipt of written notice that such delivery is
nonconforming. Any Feedstock which is not tested within three (3) business days
of its arrival at the Plant shall be deemed to meet specifications.


In addition to any delivery shortfall costs calculated under Section 3.3,
Gavilon will be responsible for all costs of replacing or disposing of any such
Nonconforming Feedstock, including any costs reasonably incurred by Buyer as a
result of the Nonconforming Feedstock and/or any unreasonable delay by Gavilon
in providing conforming Feedstock. Such costs may include, without limitation,
reasonably incurred storage costs or costs reasonably incurred by Buyer to
return such Nonconforming Feedstock to Gavilon.








--------------------------------------------------------------------------------




5.4    Express Warranty Against Liens. Gavilon represents and warrants that
title to all Feedstock delivered and sold hereunder will be free and clear of
all liens, security interests and other encumbrances.


6.    Storage, Logistics and Delivery.


6.1    Demurrage. Except for Demurrage related to Nonconforming Feedstock, Buyer
shall be responsible for any Demurrage that arises once the railcar has been
Constructively Placed, or the truck has been placed at the Plant for unloading.
Demurrage shall be calculated in accordance with the rules of the applicable
carrier.


6.2    Notification of Problems with Delivery. Gavilon shall promptly inform
Buyer of any problem regarding any Feedstock delivery, including the possible
event that Feedstock is not available for purchase by Gavilon in the quantity or
type originally ordered per the relevant Confirmed Order. Similarly, Buyer shall
promptly inform Gavilon of any problems in accepting any Feedstock delivery.


6.3    Designated Storage. The Parties agree that the Feedstock will be stored
and handled by Buyer at designated locations situated at the Plant (the
“Designated Storage”). During the term of this Agreement, Buyer shall make
available Feedstock storage capacity at the Plant for Gavilon's use. The terms
of such storage and handling are set forth on Exhibit “C”.


7.    Default and Termination.


7.1    Termination by Mutual Agreement. This Agreement may be terminated upon
mutual written agreement between the Parties.


7.2    Termination By Either Party. Except as otherwise provided in this
Agreement, either Party may immediately terminate this Agreement upon written
notice to the other Party if:


7.2.1
The other Party defaults on any material term, covenant or condition hereunder
(except as described in Section 7.2.2) and fails to cure such default within
thirty (30) days after receiving written notice thereof from the non-defaulting
Party; or



7.2.2
The other Party: (i) does not make payment as required under Section 2 of the
Master Agreement within ten (10) days following written notice to the defaulting
party; or (ii) fails to perform its other obligations under the Master
Agreement; or



7.2.3
The other Party becomes the subject of any bankruptcy, insolvency or similar
proceedings.



7.3    Gavilon Termination Right. It is understood that Gavilon is entering into
this Agreement based on government regulations that allow for RINs to be
generated and assigned to biodiesel produced from the Feedstock. Gavilon shall
have the right, upon thirty (30) days prior written notice, to terminate this
Agreement without further liability in the event Gavilon reasonably determines
that, whether due to regulatory changes, rulings, or otherwise, such RINs can no
longer be generated and assigned.


7.4    Rights and Obligations Upon Termination. Should a Party default in
payment or any other material respect (notwithstanding any cure periods) or
become the subject of any bankruptcy, insolvency or similar proceedings, the
other Party may suspend performance of its obligations hereunder. However, if
Feedstock has been delivered under this Agreement for processing and invoiced to
Buyer, the Parties shall be obligated to satisfy their respective obligations
under the Biodiesel Agreement and the Master Agreement with regard to any
outstanding purchase orders for the corresponding biodiesel. In the event of
termination, the non-defaulting party may pursue whatever rights or remedies may
be available at law or equity in addition to the rights and obligations set
forth in the Master Agreement.


8.0    Confidentiality.


8.1    Confidential Information. Each Party agrees that it will not, without the
prior written consent of the other, disclose to any third parties (except each
Party's respective legal and accounting advisors, lenders or third-party service
providers, provided such third-parties are bound by comparable confidentiality
obligations) or use for its own benefit any Confidential Information received
from the other Party, except in the carrying out of its obligations under this
Agreement. For purposes of this Agreement, the term “Confidential Information”
shall mean the terms of this Agreement and any information which is not in the
public domain and is disclosed by one Party to the other pursuant to this
Agreement.




--------------------------------------------------------------------------------




Nothing in this Agreement shall be construed to prohibit or limit a receiving
Party from disclosing information (a) previously known to it, (b) independently
developed by it, as can be substantiated by reasonable evidence, (c) acquired by
it from a third party which was not, to the receiving Party's knowledge, under
an obligation to keep such information confidential, (d) that is or becomes
publicly available through no breach by the receiving Party, or (e) to the
extent disclosure of such information is required by law, including either
Party's reporting obligations under securities laws.


8.2    Announcements. Neither Party shall issue any public statements, press
releases, and similar announcements concerning the negotiation or consummation
of the transactions contemplated hereby and consent of the other Party, which
consent shall not be unreasonably withheld or delayed. In no event will the
terms and conditions of this Agreement be disclosed except to the extent
required by applicable law, including either Party's reporting obligations under
securities laws.


9.    Limitation of Liability; Indemnification; Insurance.


9.1    Limitation of Liability. Without limiting any express remedies set forth
in this Agreement, and except for any acts of willful misconduct or fraud,
neither Buyer nor Gavilon will be liable to each other for any indirect,
consequential, punitive, exemplary or special damages, loss of business
expectations, lost profits, or business or facility interruption or shut-down
costs, except to the extent such damages or costs arise from a third-party claim
which is subject to indemnification under Section 9.2.


9.2    Indemnification. Each Party (the “Indemnitor”) shall release, defend,
indemnify and hold harmless the other Party, its affiliates, its contractors,
and their respective members, partners, directors, officers, shareholders,
managers, employees, agents and representatives from and against any and all
losses, damages, fines, liens, levies, penalties, claims, demands, causes of
action, suits, legal or administrative proceedings, orders, governmental actions
and judgments of every kind and character, and any and all costs and expenses
(including, without limitation, reasonable attorneys' fees, reasonable expert
witness fees, and court costs) related thereto (collectively, “Claims”), which
arise out of, result from or relate in any way, directly or indirectly, to (a) a
breach of this Agreement by the Indemnitor, or (b) the acts or omissions
hereunder of the Indemnitor or its affiliates, contractors, and their respective
members, partners, directors, officers, shareholders, managers, employees,
agents and representatives.


The Party claiming indemnification shall give prompt written notice to the
Indemnitor of any matter for which the Indemnitor may become liable under this
provision. Said notice shall contain full details of the matter in order to
provide the Indemnitor with sufficient information to assess its potential
liability and to undertake defense of the Claim. The indemnified Party shall
have the right at all times to participate in the preparation for and conducting
of any hearing, trial or other proceeding related to the provisions of this
Section, as well as the right to appear on its own behalf at any such hearing,
trial or other proceeding. Any such participation or appearance by the
indemnified Party shall be at its sole cost and expense. The indemnified Party
shall cooperate in all reasonable respects with the Indemnitor and its counsel
in defending any Claims and shall not take any action that is reasonably likely
to be detrimental to such defense. The Indemnitor shall obtain written approval,
which shall not be unreasonably withheld, from the indemnified Party prior to
any settlement that may impose obligations or restrictions on the indemnified
Party.


9.3    Insurance. Each Party shall, during the term of this Agreement, provide
the insurance coverages set forth in Exhibit “B”.


10.    Force Majeure.


10.1    Force Majeure. In the event either Party hereto is rendered unable by
reason of Force Majeure, as defined in Section 10.2, to carry out its
obligations under this Agreement, such Party shall promptly give written notice
and reasonably complete particulars of such Force Majeure to the other Party
stating the obligation(s) the performance of which are, or are expected to be,
delayed or prevented. The obligations of the notifying Party shall be suspended
during and to the extent affected by Force Majeure and such event shall, so far
as possible, be remedied with all reasonable dispatch.


10.2    Definition of Force Majeure. The term “Force Majeure” shall mean any
cause not reasonably within the control of the Party claiming suspension and
which, by the exercise of due diligence, such Party is unable to prevent or
overcome. Such term shall include, but not be limited to: (i) acts of God, (ii)
strikes, lockouts or acts of the public enemy, (iii) wars, blockades,
insurrections, riots, epidemics, acts of terrorism, (iv) transportation
shortages, (v) landslides, lightning, earthquakes, fires, storms, floods,
washouts, (vi) civil disturbances, (vii) acts of federal or state government and
(viii) explosions. The term “Force Majeure” shall specifically include those
events affecting any transporter of Feedstock acting on behalf of Gavilon
hereunder, but shall in all events exclude (a) any price fluctuations in
Feedstock




--------------------------------------------------------------------------------




or other economic or commercial changes involving the purchase and sale of
Feedstock or the production of biodiesel or any co-products therefrom, (b) any
voluntary shutdown of the Plant, and (c) any equipment or other mechanical
failure at the Plant. Events directly and proximately caused by the gross
negligence or willful misconduct of a Party or its affiliates shall in no event
constitute Force Majeure.


11.    Notices.


11.1    Addresses. Except as specifically otherwise provided herein, any notice
or other written matter required or permitted to be given hereunder by one Party
to the other Party shall be deemed to be sufficiently given if delivered by hand
or by nationally-recognized overnight courier, or sent by U.S. Mail (certified
mail return receipt requested), and addressed if to Gavilon, at:


If to Purchaser:    Gavilon, LLC
Eleven ConAgra Drive
Omaha, NE 68102
Attn:     Legal Department
Phone: (402) 889-4027


If to Seller:    Iowa Renewable Energy
1701 East 7th Street
P.O. Box 2
Washington, IA 52353




11.2    Change of Address. Each Party shall give notice within thirty (30) days
to the other Party, in the manner herein provided, of a change in its address
for notice.


11.3    Effective Date of Notice. Any notice or other written matter shall be
deemed to have been given and received: if delivered by hand or courier, on the
date of delivery; and, if sent by telecopy, on the business day following the
sending of the notice.


12.    Miscellaneous.


12.1    Assignment. Except as permitted in the Master Agreement, neither Party
may assign any of its rights or obligations under this Agreement, whether by
operation of law or otherwise, without the prior written consent of the other
Party (not to be unreasonably withheld).


12.2    Audit Rights. Upon five (5) business days' notice and during normal
business hours each Party has the right to audit such books, records and
accounts of the other Party to the extent necessary in order to verify the
accuracy of any statement, charge, computation or demand made under or pursuant
to any provision of this Agreement. If any material error is discovered in any
statement rendered hereunder, such error will be adjusted within seven (7) days
from the date of discovery, but no adjustment will be made for errors discovered
more than two years after delivery and receipt of such statements unless they
are the result of fraud or unlawful misconduct. Any error or discrepancy
detected which has led to an overpayment or an underpayment between the Parties
shall be corrected by an appropriate balancing payment to the underpaid Party or
by a refund by the overpaid Party. Such balancing payment or refund shall be
made on the first payment date thereafter arising under the Master Agreement.


12.3    Inurement. This Agreement will inure to the benefit of and be binding
upon the respective successors and permitted assigns of the Parties.


12.4    Entire Agreement. This Agreement and the Exhibits attached hereto,
together with the Master Agreement constitute the entire agreement between the
Parties with respect to the subject matter contained herein and any and all
previous agreements, written or oral, express or implied, between the Parties or
on their behalf relating to the matters contained herein are hereby terminated
and canceled. In the event of any conflict between the terms of this Agreement
and any Confirmed Order, this Agreement shall govern.


12.5    Amendments. There will be no modification of the terms and provisions
hereof except by the mutual agreement in writing signed by the Parties.






--------------------------------------------------------------------------------




12.6    Governing Law; Venue. The Agreement will be interpreted, construed and
enforced in accordance with the procedural, substantive and other laws of the
State of Iowa without giving effect to principles and provisions thereof
relating to conflict or choice of law even though one or more of the Parties is
now or may do business in or become a resident of a different state. The Parties
agree that all disputes or claims arising out of or related to this Agreement
shall be resolved exclusively by state or federal courts located in the State of
Iowa, and the Parties hereby waive any objections to the location or
jurisdiction of such courts.


12.7    Cumulative Remedies. Unless otherwise specifically provided in this
Agreement, the rights, powers, and remedies of each of the Parties provided in
this Agreement are cumulative and the exercise of any right, power or remedy
under this Agreement does not affect any other right, power or remedy that may
be available to either Party under this Agreement or otherwise at law or in
equity.


12.8    No Partnership. This Agreement shall not create or be construed to
create in any respect a partnership or any agency or joint venture relationship
between the Parties.


12.9    Costs To Be Borne by Each Party. Except as otherwise provided herein,
Buyer and Gavilon shall pay its own costs and expenses incurred in the
negotiation, preparation and execution of this Agreement and of all documents
referred to herein.


12.10    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if Buyer and Gavilon had signed the same
document and all counterparts will be construed together and constituted as one
and the same instrument.


12.11    Severability. Any provision of this Agreement which is or becomes
prohibited or unenforceable in any jurisdiction shall not invalidate or impair
the remaining provisions of this Agreement.


15.12    Forward Contract/Forward Contract Merchants. The Parties agree that
each of them is a forward contract merchant as set forth in 11 U.S.C. §101 (25).
The Parties also agree that this Agreement is a forward contract as defined in
11 U.S.C. §101 (25). The payments and transfers described herein shall
constitute “Settlement Payments” or margin as set forth in 11 U.S.C. §§ 101 51A
and 38.


12.13    Headings; Construction. The section headings used herein are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Unless the context of this Agreement otherwise
requires, (i) words of any gender shall be deemed to include each other gender;
(ii) words using the singular or plural number shall also include the plural or
singular number, respectively; and (iii) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words shall refer to this entire Agreement.
This Agreement is the product of negotiation by and among the Parties hereto.
This Agreement shall be interpreted and constructed neutrally as to all Parties,
without any Party deemed to be the drafter of this Agreement.


12.14    Waiver. No delay or omission in the exercise of any right, power, or
remedy hereunder shall impair such right, power, or remedy or be construed to be
a waiver of any default or acquiescence therein.


12.15    Setoff. In addition to, and without limitation of, any rights
hereunder, if either party becomes insolvent, however evidenced, or if either
party defaults and fails to cure the default with the applicable period
specified herein) (a “Defaulting Party”), then any and all amounts due and owing
by the Defaulting Party may be applied by the other Party toward the payment of
amounts due and owing to the Defaulting Party.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
the day and year first above written.
GAVILON, LLC
 
IOWA RENEWABLE ENERGY, LLC
By: /s/ Dennis Stieren
 
By: /s/ Mark A. Cobb
Its: Vice President, Trade Operations
 
Its: Vice-Chairman









--------------------------------------------------------------------------------




EXECUTION VERSION


EXHIBIT "A"


CONFIRMATION
TO:[Buyer]


FROM:Gavilon, LLC
[DATE]



This letter shall confirm the agreement reached on [____TBD________], 20__
between, Gavilon, LLC (“Gavilon”) and [Buyer] (“Counterparty”) regarding the
sale and purchase of feedstock under the terms and conditions below. This
Confirmation is being provided pursuant to and in accordance with the Feedstock
Supply Agreement dated as of ____________, 2011 (the “Feedstock Agreement”),
between Gavilon and Counterparty.
SELLER:
Gavilon, LLC
BUYER:
 
COMMODITY/TYPE/QUALITY:
TBD
CONTRACT QUANTITY:
[_______] Gallons/lbs per month
CONTRACT PRICE:
$TBD per Gallon
POINT OF SALE:
Metering device between Designated Storage and Plant
PERIOD OF DELIVERY:
TBD To TBD
OTHER TERMS:
Deliveries reduced prorata for any partial month
Any railcars must be insulated and coiled



This Confirmation constitutes part of and is subject to all of the terms and
provisions of such Feedstock Agreement. Terms used but not herein defined shall
have the meanings ascribed to them in the Feedstock Agreement.
Please confirm that the terms stated herein accurately reflect the agreement
between you and Gavilon by returning an executed copy of this Confirmation by
facsimile to Gavilon. If you do not execute and return this Confirmation by 5:00
p.m. Central Standard (or Daylight) Time on the second (2nd) Business Day
following your receipt hereof, you will have accepted and agreed to all of the
terms included herein, including the terms and provisions of the Agreement.
GAVILON, LLC




By:
Title:
Date:
[BUYER]




By:
Title:
Date:













--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



EXECUTION VERSION




EXHIBIT “B”


INSURANCE COVERAGES


Each Party shall be required to purchase, maintain and provide proof (via
Certificate of Insurance) of the following insurance:


•
Commercial General Liability Insurance - $*** Combined Single Limit

Policy shall include coverage for liability resulting from Premises/Operations,
Feedstocks and Completed Operations, Blanket and Contractual Liability.
Policy shall also include coverage for Broad Form Property Damage, including
explosion, collapse and underground hazards.
Such insurance shall be on an occurrence basis.


•
Commercial Automobile Liability Insurance - $*** Combined Single Limit

Policy shall include coverage for liability resulting from the operation of all
owned, non-owned and hired automobiles.
Such insurance shall be on an occurrence basis.


In addition, Buyer shall be required to maintain the following insurance:


•
All Risk Insurance - full insurable value of Feedstock stored at the Plant.
Policy shall contain the standard form of waiver of subrogation and include
Gavilon as a loss payee.



•
Environmental Pollution Liability Insurance - $*** Combined Single Limit

Policy shall include coverage for bodily injury or property damage arising from
the transportation, handling, storage, disposal, dumping, processing or
treatment of waste.


Each Party shall also carry excess or umbrella liability insurance with limits
of at least $*** per occurrence for bodily injury or property damage in excess
of the limits afforded for general liability, automobile liability and
environmental liability provided above.


All required policies of insurance shall be endorsed to provide that the
insurance company shall notify the certificate holder at least thirty (30) days
prior to the effective date of any cancellation or material change of such
policies. All insurance companies shall have an A.M. Best rating of A- or
better.










--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

EXECUTION VERSION




EXHIBIT “C”


DESIGNATED STORAGE AND HANDLING


1.    Basic Storage Terms. Buyer shall make available Designated Storage space
for the Feedstock to be delivered and sold by Gavilon under this Agreement. Such
Designated Storage shall be provided at Buyer's cost on an exclusive and
identity-preserved basis, and shall be of the type which is customarily used for
storage of the applicable Feedstock in normal commercial transactions.
Specifically, Buyer shall provide storage at the Plant ***.


2.    Handling. Buyer will accept, unload and handle the Feedstock at all times
in a good and workmanlike manner in accordance with Gavilon's reasonable
requirements, applicable law and normal industry practice. Buyer shall maintain
the loading facilities at the Plant in safe operating condition in accordance
with normal industry standards.


3.    Inventory Reports. Buyer shall maintain and provide Gavilon with daily
records of Feedstock received into Designated Storage, and the subsequent
delivery out of Designated Storage. Gavilon will also provide Gavilon with
weekly inventory reports of each type of Feedstock.


4.    Facility Maintenance. Buyer shall maintain the Designated Storage in good
working order and meet all standards of cleanliness for the storage of the
applicable Feedstock. Buyer shall comply with all laws, ordinances and
regulations applicable to the Designated Storage and its other operations at the
Plant. Gavilon shall be allowed (but shall in no event be obligated) to inspect
the Designated Storage and products stored therein during normal operating
hours.


5.    Storage After Termination. Upon termination of this Agreement, Gavilon
shall be allowed thirty (30) days thereafter to remove all of its products from
Designated Storage.


6.    Quality Assurance. Buyer shall be responsible for maintaining the quality
specifications for all stored Feedstock as of the time such stored product was
placed into Designated Storage.


7.    Storage Loss. Upon any renewal as well as termination of this Agreement,
Buyer shall conduct a true-up of all Feedstock situated in Designated Storage.
This true-up will be done by physically emptying the storage device (or, if
available, by other means of physically measuring any remaining contents) and
then comparing this actual remaining amount (if any) with the stored amount
based on Section 5.2 of this Agreement (that is, the actual measured amounts
into, less the measured amounts out of, the storage device since the previous
true-up). Such difference will determine the actual loss on the Feedstock placed
into the storage device since the last such true-up. Any such volume of weight
loss shall be the responsibility of Buyer, and Gavilon shall be compensated
using then-current market prices of the applicable Feedstock.


8.    General Logistics Responsibilities. Gavilon will manage, monitor and
communicate logistics information to ensure that Feedstock is transported to the
Plant in a timely manner as mutually agreed. Buyer shall be responsible for all
logistics which arise once the transport vessel has reached the Plant up through
unloading of Feedstock into Designated Storage.






